Order entered March 19, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-00820-CR
                                      No. 05-11-00821-CR

                              SAMUEL MONCADA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                    Trial Court Cause Nos. F09-72070-H & F09-72067-H

                                           ORDER
       The Court received Samuel Moncada’s appellant brief on March 18, 2013. We DIRECT

the Clerk to file Moncada’s brief. Any appellee brief must be filed by the State on or before 5:00

p.m. on April 17, 2013.


                                                    /s/     ROBERT M. FILLMORE
                                                            JUSTICE